DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 12th, 2021 has been entered. Claims 1 – 17 and 19 – 21 are pending in the application. Claim 18 has been cancelled.
Drawings
The drawings filed on November 9th, 2018 have been entered and accepted.
Claim Interpretation
The limitation “tread portion whose position when mounted on a vehicle is specified” to a vehicle inner/outer side orientation when the pneumatic tire is installed on a vehicle, found in claim 1, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Response to Arguments
Applicant’s arguments, see Remarks filed February 12th, 2021 with respect to the rejection of claim1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oji (US 2013/0192731), Itoh (US 2009/0283188) and Kuriyama (US 2018/0215206).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oji (US 2013/0192731) in view of Itoh (US 2009/0283188) and Kuriyama (US 2018/0215206).
Regarding claim 1, Oji teaches a tread portion (ref. #2) comprising a first shoulder main groove (ref. #3o) extending continuously in a tire circumferential direction (Fig. 1), a first crown main groove (ref. #3i) extending adjacently to the first shoulder main groove and continuously in 
Yet, in a similar field of endeavor, Itoh discloses a tire with a tread portion comprising a first shoulder main groove (ref. #22), a first crown main groove (ref. #21), and a second crown main groove (ref. #21) (Fig. 1). Furthermore, Itoh discloses first crown sipes (ref. #322) each completely crossing a first crown land region (ref. #32) and first center crown sipes (ref. #312) each completely crossing the center crown land region (ref. #31)(Fig. 1). It would have been obvious to one of ordinary skill in the art at the time to modify the tread portion taught by Oji to include first crown sipes and second crown sipes, as taught by Itoh. One would be motivated to make this modification to improve the edge and wet performance of the tire (Itoh – Para. 32). However, these references do not explicitly teach arranging the second crown sipes to be smoothly continuous with first center crown sipes. 
Yet, in a similar field of endeavor, Kuriyama discloses a tire with a tread portion comprising a first shoulder main groove (ref. #22b), a first crown main groove (ref. #22a), and a second crown main groove (ref. #22a). Kuriyama discloses land portions (ref. #23) extending between the circumferential extending grooves. Furthermore, Kuriyama teaches that continuously extending 
It would have been obvious to one of ordinary skill in the art to arrange the first center crown sipes taught in Itoh to be smoothly continuous with each of the second crown sipes taught in Oji, with the outer crown main groove there-between. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04. Furthermore, one would be motivated to rearrange the parts to be smoothly connected to improve drainage and braking performance.
Regarding claim 2, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above. Furthermore, Oji teaches the tread portion further comprising a second shoulder main groove (ref. #3o) extending adjacently to the second crown main groove (ref. #3i) and continuously in the tire circumferential direction (Fig. 1), and a second crown land region (ref. #5) defined between the second shoulder main groove and the second crown main groove (Fig. 1), the second crown land region is provided with a plurality of crown lateral grooves (ref. #10o) each extending from the second shoulder main groove toward the second crown main groove with a width of not less than 1.5 mm (Table 1 – Example 4 discloses a groove width of 3.5 mm) and having an inner end terminating within the inner crown land region(Fig. 1) and first crown sipes (ref. #10i) each extending between the inner end of a respective one of the crown lateral grooves (ref. #10o) and the second crown main groove (ref. #3i)(Fig. 2) with a width of less than 1.5 mm (Para. 50 – width of the sipe of Example 4 is 1.4 mm) and each of the first crown sipes (ref. #10i) is arranged so as to be smoothly continuous with a respective one of the second center crown sipes with the crown main groove there-between (Fig. 1).
Regarding claim 3, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 2, as described above. Furthermore, Oji teaches the second crown land region (ref. #5) is provided with a plurality of crown sipes each extending from the second shoulder main groove (ref. #3o) toward the second crown main groove with a width of less than 1.5 mm and having an inner end terminating within the inner crown land region (Fig. 1).
Regarding claim 4, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 3, as described above. Furthermore, Oji teaches a length in a tire axial direction of each of the crown lateral grooves (ref. #10o) is larger than a length in the tire axial direction of each of the second inner crown sipes (Fig. 2).
Regarding claim 5, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 2, as described above. Furthermore, Oji teaches the second crown land region (ref. #5) is provided with a plurality of third crown sipes each extending from the second crown main groove (ref. #3i) toward the second shoulder main groove (ref. #3o) with a width of less than 1.5 mm and having an outer end terminating within the second crown land region (Fig. 1).
Regarding claim 6, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 5, as described above. Furthermore, rearranging the crown sipes, to be smoothly continuous with a respective first center crown sipe with a crown main groove between would have been obvious to one of ordinary skill in the art at the time. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04. Furthermore, one would be motivated to rearrange the parts to be smoothly connected to improve drainage and braking performance (Kuriyama – Para. 126).
Regarding claim 20, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above. Furthermore, Oji teaches each of the second center crown sipes terminates within the center crown land region without crossing the tire equator (Fig. 1).
Regarding claim 21, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above. Furthermore, Oji teaches a width of the second shoulder main groove is less than or equal to 1.28 times a width of the first shoulder main groove (the groove widths “w3o” are equal to each other).

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oji, Itoh and Kuriyama as applied to claims 5 and 2 above, and further in view of Inoue (US 2014/0283967).
Regarding claim 7, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 5, as described above. However, these references don’t teach sipes as curved toward a side in the tire circumferential direction.
Yet, in a similar field of endeavor, Inoue discloses a tire with a tread portion (ref. #2) comprising a crown main groove (ref. #5) and shoulder main grooves (ref. #3, ref. #4). Inoue discloses a crown land region (ref. #7) comprising a crown sipe (ref. #16) that extends from a crown main groove (ref. #5) toward a shoulder main groove (ref. #4) and is curved to be convex towards a side in the tire circumferential direction (Para. 69, Fig. 3), with an opposing fully extending sipe (ref. #10) curved in the opposite direction (Para. 53, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the third crown sipes and the first center crown sipes, disclosed by Oji in view of Itoh and Kuriyama, to be curved towards a side in the circumferential direction, as taught by Inoue. One would be motivated to make this modification to further improve the steering stability and the rigidity of the land portions.
Regarding claim 8, Oji in view of Itoh, Kuriyama and Inoue teaches the invention disclosed in claim 7, as described above. Furthermore, specifying the third crown sipes are curved with a radius of curvature smaller than that of each of the first center crown sipes would have been obvious to one of ordinary skill in the art at the time. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
Regarding claim 9, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 2, as described above. However, these references don’t teach sipes as curved toward a side in the tire circumferential direction.
Yet, in a similar field of endeavor, Inoue discloses a tire with a tread portion (ref. #2) comprising a crown main groove (ref. #5) and shoulder main grooves (ref. #3, ref. #4). Inoue discloses a crown land region (ref. #7) comprising a crown sipe (ref. #16) that extends from a crown main groove (ref. #5) toward a shoulder main groove (ref. #4) and is curved to be convex towards a side in the tire circumferential direction (Para. 69, Fig. 3), with an opposing fully extending sipe (ref. #10) curved in the opposite direction (Para. 53, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first crown sipes and the second center crown sipes, disclosed by Oji in view of Itoh and Kuriyama, to be curved towards a side in the circumferential direction, as taught by Inoue. One would be motivated to make this modification to further improve the steering stability and the rigidity of the land portions.
Regarding claim 10, Oji in view of Itoh, Kuriyama and Inoue teaches the invention disclosed in claim 9, as described above. Furthermore, specifying the first crown sipes are curved with a radius of curvature smaller than that of each of the second center crown sipes would have been obvious to one of ordinary skill in the art at the time. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oji, Itoh and Kuriyama as applied to claims 5 and 2 above, and further in view of Kujime (US 2015/0258858).
Regarding claims 11 – 14, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above. However, these references do not teach chamfering a portion of any of the crown main grooves.
Yet, in a similar field of endeavor, Kujime discloses a tire with a tread portion comprising shoulder main grooves (ref. #3, ref. #4) and crown main grooves (ref. #5, ref. #6). These main grooves are chamfered by oblique planes extending between the groove sidewalls and the tire ground contacting surface (Para. 69), so that a width thereof gradually increases toward the crown main grooves (Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Oji in view of Itoh and Kuriyama, to chamfer the main groove sidewalls, as described in the instant claims, which is taught by Kujime. One would be motivated to make this modification to prevent uneven edge wear.

Claims 15 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oji, Itoh and Kuriyama as applied to claim 1 above, and further in view of Sanae (US 2015/0210121).
Regarding claim 15, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above. However, these references do not teach first crown sipes including a narrow portion and a wide sipe portion.
Yet, in a similar field of endeavor, Sanae discloses a tire with a tread portion comprising a first crown land region (ref. #8) between a crown main groove (ref. #5) and a shoulder main groove (ref. #3). This crown land region comprises a plurality of first crown sipes (ref. #12) 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first crown sipes taught by Oji in view of Itoh and Kuriyama, to include a wide portion and a narrow portion. One would be motivated to make this modification to optimize the wet performance during high speed running.
Regarding claim 16, Oji in view of Itoh, Kuriyama and Sanae teaches the invention disclosed in claim 15, as described above. Furthermore, Sanae discloses the wide portion (ref. #12) is connected to a shoulder main groove (Fig. 4)
Regarding claim 17, Oji in view of Itoh, Kuriyama and Sanae teaches the invention disclosed in claim 16, as described above. Furthermore, Sanae discloses a length of the narrow sipe portion (ref. #12b) is larger than a length of the wide sipe portion (ref. #12e) in the axial direction (Fig. 4).
Regarding claim 19, Oji in view of Itoh and Kuriyama teaches the invention disclosed in claim 1, as described above.  However, these references do not teach the second crown sipes have a second sipe portion deeper than a first sipe portion.
Yet, in a similar field of endeavor, Sanae discloses a tire with a tread portion comprising a first crown land region (ref. #8) between a crown main groove (ref. #5) and a shoulder main groove (ref. #3). This crown land region comprises a plurality of second crown sipes (ref. #13) extending between the crown main groove and the shoulder main groove (Fig. 1). Furthermore, the second crown sipes have a second side portion deeper than a first sipe portion (Para. 79).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second crown sipes taught by Oji in view of Itoh and Kuriyama, to include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743